Citation Nr: 1703601	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO.  14-27 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Philadelphia Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to recognition of the appellant as the surviving spouse of the Veteran for purposes of Department of Veterans Affairs (VA) Dependency Indemnity Compensation (DIC) benefits.  


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel

INTRODUCTION

The Veteran served on active duty from May 1983 until his death on March 18, 1985.  The appellant seeks to be recognized as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2013 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In an August 2015 statement, the appellant indicated that she wished to cancel her request for a Board hearing.  Her hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2016).


FINDINGS OF FACT

1.  By a December 1985 decision, the Agency of Original Jurisdiction (AOJ) denied the appellant's claim seeking recognition as the Veteran's surviving spouse for purposes of DIC benefits.

2.  Evidence received since the December 1985 AOJ decision does not relate to a previously unestablished element of the claim or raise a reasonable possibility of substantiating the appellant's claim seeking recognition as the Veteran's surviving spouse for purposes of DIC benefits.


CONCLUSIONS OF LAW

1.  The December 1985 AOJ decision that denied the appellant's claim seeking recognition as the Veteran's surviving spouse is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2016).

2.  Evidence received since the 1985 AOJ decision is not both new and material, and therefore, the appellant's claim seeking recognition as the surviving spouse of the Veteran for purposes of DIC benefits is not reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2016).  These duties, however, are not for application where, as here, under governing law (38 U.S.C.A. § 1304 ) or regulation (38 C.F.R. § 3.54 ) the appellant is not a proper claimant for the benefit sought.  No amount of notice or assistance would enable her to obtain the underlying benefit sought.  Regarding proper claimant status, the law is dispositive.

II.  New and Material Evidence

Irrespective of any decision of the AOJ to reopen the appellant's appeal, the Board must first make the threshold preliminary determination of whether there is new and material evidence to reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The AOJ denied the appellant's claim seeking recognition as the Veteran's surviving spouse in a December 1985 decision.  She did not appeal the denial of the claim and no new and material evidence relevant to the claim was associated with the claims file within one year of the decision.  Cf. 38 C.F.R. § 3.156 (b).  The December 1985 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

A previously denied claim may be reopened by submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  When determining whether submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim in light of VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  

In the instant appeal, the AOJ denied the appellant's claim seeking recognition as the Veteran's surviving spouse because the appellant's marriage to the Veteran was deemed to have been terminated by a judgment of divorce rendered on March 13, 1985, prior to his death on March 18, 1985.  

At the time of the March 1985 AOJ decision, evidence relevant to the appellant's claim included a marriage certificate showing that the Veteran and the appellant were married on January 31, 1981; a copy of the final divorce judgment, dated and signed by the County Supreme Court Judge on March 13, 1985, and which indicated that the judgment "shall become the final judgment as of course after the entry and filing thereof in the Office of the [County Clerk];" a certificate of dissolution of marriage, that appears to be missing the signature of the county clerk, but indicates that a decree of dissolution of the appellant's marriage to the Veteran was indeed rendered on March 13, 1985; a copy of a May 1981 VA District Counsel opinion with a listed subject of "Effective date of Divorce," which concluded, based on citation to controlling New York case law, that where a final Judgment of Divorce had been issued, said judgment became a final judgment dissolving the marriage in question, even though the judgment had not yet been entered on the county judgment roll; an August 1985 statement from the appellant, wherein she contended that two days prior to his death she talked with the Veteran by phone, and had made peace with him again and discussed plans to see each other again; an October 1985 memorandum from a Buffalo RO District Counsel, indicating that although a divorce action had been brought between the appellant and the Veteran, it was reported to him that the "attorney never took papers to the judge to be signed," and that this fact did not sufficiently clarify the status of proceedings where, under New York law, a judgement of divorce required a formal decision of findings of fact by the court with the divorce becoming effective when the judge signed the judgment papers, and that it appeared that this was not done in the appellant's case, but that this "[did] not square with the claimant's statement that 'divorce was granted,'" and that the claimant, therefore, should be required to submit evidence of status of proceedings; an October 1985 letter from the AOJ requesting that the appellant submit evidence of the status of her divorce proceedings, with the suggested procurement of an affidavit of fact from the attorney who handled the divorce action; a new memorandum from the Buffalo RO District Counsel dated in November 1985, indicating that the claimant submitted a copy of a signed judgment of divorce, dated prior to the Veteran's date of death, and that based on previous cited authority, it was clear that judgment had been rendered on March 13, 1985, dissolving the marriage between the Veteran and the appellant and that the divorce was effective from that date.

The pertinent evidence of record at the time of the December 1985 AOJ decision denying the appellant's claim clearly showed that a final judgment of divorce had been entered by the county supreme court judge on March 18, 1985, thereby dissolving the appellant's marriage to the Veteran on that date, and did not include evidence that was requested of the appellant to support her contention that her marriage to the Veteran remained in effect.  

Evidence received since the December 1985 decision did not document any pertinent fact other than that a final judgement of divorce was entered by the county supreme court judge on March 18, 1985, thereby dissolving the appellant's marriage to the Veteran.  The appellant submitted statements in support of her claim indicating that she had been recognized by the Department of the Army and by the Social Security Administration (SSA) as the Veteran's surviving spouse, and wherein she contended that her divorce decree was not valid because it had not been filed with the county clerk, as required by law.  The appellant provided a portion of New York Domestic Relations Law in support of the proposition that filing of a decree with the clerk is required, however, the portion provided referred only to a requirement of filing, inter alia, a proof of service of summons and two copies of the note of issue with the clerk, in the event no note of issue had been previously filed with the clerk in a case where justice required a preferential trial date.  The appellant additionally submitted a March 2014 response from the county clerk's office in question indicating that a after a complete search of records on the individuals named (i.e., the appellant and the Veteran), from 1982 to present, no records were found.  

The new evidence submitted by the appellant does not abrogate the AOJ's prior determination that the appellant was not married to the Veteran at the time of his death, and therefore, not entitled to recognition as his surviving spouse.  See 38 C.F.R. § 3.50 (2016).  While she indicated that the Department of the Army and the SSA apparently deemed her to be the surviving spouse of the Veteran, determination by these other government entities are not controlling on VA's determination, as VA is bound by the laws enacted by Congress and implemented through the Code of Federal Regulations which specifically outline who is and who is not a surviving spouse of a veteran.

Inasmuch as the appellant contends that the new evidence shows that her divorce from the Veteran was not finalized prior to his death in March 1985, because the divorce judgment was not provided to the designated county clerk, the Board notes that the May 1981 District Counsel Memorandum adequately cited to New York case law for the proposition that the rendering of judgment by a justice is a judicial act and that of entering a judgment is a ministerial act of the clerk; and therefore the judgment of divorce was the controlling action not the ministerial act of filing the judgment.  See Dowling v. Stephan, 133 N.Y.S. 2d 667 (1954) (citing Sabine Hardwood Co. v. West Lumber Co., D.C. 238 F. 611).  

The Board further notes that the District Counsel Memorandum is consistent with current New York case law.  In a factually similar case, Cristando v. Lozada, 118 A.D.3d 846 (N.Y. 2014), the county supreme court had granted a divorce to the husband, but withheld entry of judgment until a trial on the ancillary issues was completed.  Pending the decision on these issues, the wife died, and the husband requested that the court abate the action due to his wife's death.  The New York Supreme Court, Appellate Division, held that the divorce action "did not abate upon the death of the wife, since the court had made the final adjudication of divorce before the wife's death, but had not performed the 'mere ministerial act of entering the final judgment.'"  Id. at 847 (citing Cornell v Cornell, 164 N.E.2d 395, 398 (N.Y. 1959), holding that "if the facts justifying the entry of a decree were adjudicated during the lifetime of the parties to a divorce action, so that a decree was rendered or could or should have been rendered thereon immediately, but for some reason was not entered as such on the judgment record, the death of one of the parties to the action subsequent to the rendition thereof, but before it is in fact entered upon the record, does not prevent the entry of a decree nunc pro tunc to take effect as of a time prior to the death of the party"). 

While the appellant has presented new evidence in her appeal, this new evidence, as explained, does not relate to unestablished facts necessary to substantiate her claim; rather the new evidence is redundant, merely establishing that judgment of divorce has been entered, and fails to raise a reasonable possibility of substantiating the appellant's claim for recognition as the Veteran's surviving spouse.  See Shade, supra.  Moreover, while the appellant has submitted evidence indicating that the designated county clerk apparently does not have a divorce certificate on file, given the final judgment of the supreme court judge dated March 18, 1985, her divorce is considered final in accordance with New York law.  See Cristando, Dowling, supra.  The Board finds, therefore, that there is no new evidence showing that the appellant was the legal spouse of the Veteran at the time of his death as required by VA regulations.  See 38 C.F.R. §3.50.  

Accordingly, the Board finds that new evidence submitted since the December 1985 AOJ decision is not material, and therefore, the petition to reopen the her claim of entitlement to recognition as the surviving spouse of the Veteran for purposes of DIC benefits must be denied.  



(CONTINUED ON NEXT PAGE)



ORDER

As new and material evidence has not been received, the petition to reopen the claim of entitlement to recognition of the appellant as the surviving spouse of the Veteran for DIC benefits is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


